Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to a paper received on 5/10/2019, wherein claims 1-10 are pending.
Foreign Priority
3.	Receipt is acknowledged of certified copies of Germany papers (11/14/2016) required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, and 9-10 are rejected under 35 U.S.C. 102(a)(1) based upon a public availability of the invention (i.e., Escher A.C. et al. “GPS/IRS HYBRIDIZATION: DEFINITIKON OF EXCLUSION RADIUS USING SOLUTION SEPARATION METHOD”). 
A. Per independent claims 1, and 9: Escher et al., teaches a method, and a device for estimating an individual position that comprises features:

providing at least one second position measurement from at least one second positioning system (i.e., using input from an external GPS source derived from “CODE PSEUDO RANGE MEASUREMENT”, see Escher A. C. et al., Figure 6),
providing a third position measurement from the first positioning system 
estimating the individual position depending on the first measurement, the second measurement,  the third measurement and a position error value (i.e., “Inertial error estimate”, see Escher A. C. et al., Figure 7) to obtain a best estimate for that position measurement.
Therefore, Escher et al., read on applicant’s claimed method represented by applicant’s embodiment FIG. 2.
B. Per dependent claim 2: The rationales and reference for rejection of claim 1 are incorporated.
Escher et al., teach a method according to claim 1, wherein  a position error value comprises a differential value between a first position measurement  and a second position measurement (i.e., (inertial error) – (GPS error), see Escher A. C. et al., Figure 7).
C. Per dependent claim 10: The rationales and reference for rejection of claim 9 are incorporated.
This claimed device comprises similar features to perform the method according to claim 1; therefore, similar rationales and reference set forth are also applied.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Dependent claims 6-7 are rejected under 35 U.S.C.103(a) as being unpatentable over Escher A.C. et al., in view of Taylor et al. (US Pub. 20140207374 A1).
A. Per dependent claim 6: The rationales and reference for rejection of claim 1 are incorporated.
This claim requires that estimation involving absolute position measurements.
Escher A C do not expressly disclose about absolute position measurement.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Escher A. C. et al., with Taylor et al., to disclose about absolute position measurements for statistical reports.
B. Per dependent claim 7: The rationales and reference for rejection of claim 1 are incorporated.
This claim requires that estimation involving relative position measurements.
Escher A C do not expressly disclose about a relative position measurement.
However, Taylor et al., suggest that kind of measurement (i.e., “providing relative distance”, see Taylor et al., Table 1-continued on page 20, para. [0241]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Escher A. C. et al., with Taylor et al., to disclose about a relative position measurement for statistical reports.
6.	Independent claim 8 is rejected under 35 U.S.C.103(a) as being unpatentable over Escher A.C. et al. “GPS/IRS HYBRIDIZATION: DEFINITIKON OF EXCLUSION RADIUS USING SOLUTION SEPARATION METHOD”). 
A. Per dependent claim 8: The rationales and references for rejection of claim 1 are incorporated.
Escher et al., teaches a method for estimating a position using Q position-determining sources with Q being equal to 3 (i.e., using input from an external GPS source, using input from an Inertial Reference System, and using an output source from Kalman filter, see Escher A. C. et al., Figure 7), comprises:

the position-determining source k as the first positioning system, and
the positioning determining sources 1 to 3 without k as the at least one second positioning system in that the at least one second position measurement is determined by combining position measurements of the position-determining sources 1 to 3 without k, and
combining the 3 preliminary individual positions into the individual position.
The examiner’s position is above interpretation (with Q = 3) read-on Escher et al.’s disclosure.
Escher A. C. et al., do not disclose that Q sources is greater than 3.
However, Ueda et al., suggest that multiple sources can be used to estimate a position (i.e., a relationship between a vehicle and different GPS satellites st1 through st4; see Ueda et al., FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Escher A. C. et al., with Ueda’s multiple satellites to include each satellite-based position into calculation to obtain a reduced error corrections for a best estimate of the IRS.
Claim Objections
7.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable over Escher A C et al., if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662